Case 18-41988-mxm11 Doc 139 Filed 04/22/19                    Entered 04/22/19 10:55:10    Page 1 of 9




   United States Department of Justice
   Office of the United States Trustee
   1100 Commerce St. Room 976
   Dallas, Texas 75242
   (214) 767-1247

   Elizabeth Ziegler Young,
   for the United States Trustee
   elizabeth.a.young@usdoj.gov


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

   In re:                                           §
                                                    §
   Mac Churchill, Inc. d/b/a,                       §    Case No.        18-41988-mxm-11
   Mac Churchill Acura                              §
                                                    §
   Debtor-in-Possession.                            §

                 United States Trustee’s Objection to Debtor’s Plan of Liquidation
                                      (Docket Entry No. 131)

 TO THE HONORABLE MARK X. MULLIN,
 UNITED STATES BANKRUPTCY JUDGE:

         The United States Trustee for Region 6 objects to the Debtor’s Plan of Liquidation (the

 “Plan,” Docket Entry No. 131), and would respectfully show as follows:

                                                   Overview

         The United States Trustee objects to confirmation for the following reasons:

             •   The Debtor should clarify that any Plan releases and exculpations do not violate 11

                 U.S.C. § 524(e).

             •   Nothing in the Plan should release any professional prospectively from liability.

             •   Nothing in the Plan should release any party from criminal liability or the regulatory

                 actions of any governmental agencies.




 United States Trustee Objection to Confirmation                                     Page 1 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19               Entered 04/22/19 10:55:10       Page 2 of 9




 Background and Case History

         1.       On May 21, 2018, Mac Churchill, Inc., d/b/a Mac Churchill Acura. (“Debtor”)

 filed a voluntary chapter 11 bankruptcy petition, initiating case 18-41988-mxm-11.

         2.       Debtor owned and operated a franchised Acura dealership in Fort Worth. [docket

 no. 7 at ¶ 6].

         3.       Prior to filing, the Debtor owed approximately $18,000,000.00 to Ally on a first

 lien basis. [Motion for Use Of Cash Collateral; docket no. 6 at ¶ 9].

         4.       On June 1, 2018. the Court granted the Debtor’s Motion to Sell Substantially all

 of the assets of the estate to North Fort Worth Dealership Acquisition, LP. [docket no. 64]

 Plan of Reorganization; Release and Exculpation Provisions

         5.       On March 8, 2019, the Debtor filed its Plan of Liquidation (“Plan”). [docket no.

 131]

         6.       The Plan contains the following release and exculpation provisions.

         7.       The term “Released Persons” is defined in Section 1.2.79 of the Plan (page 10) as

 follows:




         8.       The term “Related Persons”




         9.       Section 12.3 of the Plan contains the following releases:




 United States Trustee Objection to Confirmation                                   Page 2 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19              Entered 04/22/19 10:55:10   Page 3 of 9




   10.   Section 12.4 of the Plan contains the following releases:

                           [remainder of the page left intentionally blank]




 United States Trustee Objection to Confirmation                              Page 3 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19             Entered 04/22/19 10:55:10       Page 4 of 9




                                       Argument and Authority

 The release and exculpation provisions should be modified or struck from the Second

 Amended Plan.

         11.     The release provisions included in the Plan should comply with 11 U.S.C. § 524(e),

 which was never intended to protect non-debtor parties from “any negligent conduct that occurred

 during the course of the bankruptcy.” Bank of N.Y. Trust Co. v. Off’l Unsecured Creditors’ Comm.

 (In re Pacific Lumber Co.), 584 F.3d 229, 252 (5th Cir. 2009) (“Pacific Lumber”). In Pacific

 Lumber, the Fifth Circuit disallowed the release of the debtors’ officers, directors, and



 United States Trustee Objection to Confirmation                                 Page 4 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19               Entered 04/22/19 10:55:10         Page 5 of 9




 professionals because there was no evidence that they “were jointly liable for any…pre-petition

 debt. They are not guarantors or sureties, nor are they insurers.” Id.

         12.     The Fifth Circuit struck down all non-debtor releases except those releasing the

 unsecured creditors’ committee and its members because “its members are the only disinterested

 volunteers” seeking release. Id. at 253. See also United Artists Theatre Co. v. Walton (In re United

 Artists Theatre Co.), 315 F.3d 217, 227 (3rd Cir. 2003)(holding that plan release provisions did not

 render moot United States Trustee’s appeal of indemnity provisions of financial advisor’s

 employment agreement); In re Thru, Inc., Case 3:17-CV-1958-G, 2018 WL 5113124 at *21-22

 (N.D. Tex. October 19, 2018)(holding that plan’s injunctive and exculpatory provisions were

 impermissible third party releases).

         13.     In a recent Southern District of New York Bankruptcy Court case, the Court

 questioned its ability to approve opt-out third party releases and found 1) the non-voting released

 parties did not consent to the proposed releases as the releases were unilateral contracts and 2) the

 debtors had failed to establish sufficient grounds for the court to approve the broad releases

 proposed in the plan. See In re SunEdison, Inc., 576 B.R. 543 (S.D.N.Y. Bankr. 2017).

         14.     Accordingly, notwithstanding the opt-out language in the release provisions, to the

 extent that the Court determines to confirm the Plan, the Court should require that the Debtor

 clarifies that nothing in the Plan effects a release in contravention of section 524(e) and Pacific

 Lumber. Moreover, the Court should further require the Debtor to demonstrate how the non-voting

 creditors will receive benefit from these releases.

 Attorneys ethically precluded from being released

         15.     Attorneys practicing in federal courts in this circuit are subject both to federal and

 state ethics canons. The Fifth Circuit Court of Appeals has held that federal law applies to attorney




 United States Trustee Objection to Confirmation                                     Page 5 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19               Entered 04/22/19 10:55:10         Page 6 of 9




 conduct in federal court. In re Dresser Industries, Inc., 972 F.2d 540, 543 (5th Cir. 1992). In

 Dresser Industries, the Fifth Circuit applied the ABA Model Rules of Professional Conduct, the

 ABA Model Code of Professional Responsibility, and the American Law Institute’s Restatement

 of the Law Governing Lawyers. Id. at 544-45. In Dresser, the Fifth Circuit held, after examining

 relevant federal ethics canons, that an attorney may not sue a client he represents in another matter.

 Id. at 544.

         16.     ABA Model Rule of Professional Conduct 1.8(h)(1) prohibits lawyers from making

 “an agreement prospectively limited the lawyer’s liability to a client for malpractice unless the

 client is independently represented in making the agreement.” Similarly, Texas Disciplinary Rule

 1.08(g) of Professional Conduct provides:




 Texas Disciplinary Rule of Professional Conduct 1.08(g).

         17.     Restatement (Third) of the Law Governing Lawyers §54(2) provides that an

 “agreement prospectively limiting a lawyer’s liability to a client for malpractice is

 unenforceable.” (2000). Such an “agreement is against public policy because it tends to

 undermine competent and diligent legal representation.” Restatement (Third) of the Law

 Governing Lawyers § 54 (2000).

         18.     The Plan also provides for a release of “Debtor’s Professionals.” The proposed

 releases therefore prospectively limit counsel’s liability to the parties and as such are not

 permissible. In re Thru, Inc., 2018 WL 5113124 at *22 (finding that plan’s exculpatory

 provisions releasing professionals and other third parties from liability incurred in connection

 with, among other actions, in formulating or implementing plan, were improper).


 United States Trustee Objection to Confirmation                                     Page 6 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19               Entered 04/22/19 10:55:10         Page 7 of 9




         19.     Furthermore, Debtor cannot unilaterally release Debtor’s counsel from

 prospective liability given that counsel owes a duty not only to the Debtor but also to the

 bankruptcy estate. While the Bankruptcy Code does not specifically impose a fiduciary

 requirement on counsel for debtors-in-possession, “[i]t is undisputed that counsel of a debtor-in-

 possession owes certain fiduciary duties to both the client debtor-in-possession and the

 bankruptcy court.” ICM Notes, Ltd. V. Andrews & Kurth, LLP, 278 B.R. 117, 124 (S.D. Tex.

 2002), aff’d. 324 F.3d 768 (5th Cir. 2003). Thus while “counsel to a debtor in possession may not

 owe a duty directly to creditors, counsel does have an obligation to ensure the debtor properly

 maintains the estate.” In re Texasoil Enterprises, Inc., 296 B.R. 431, 435 (Bankr. N.D. Tex.

 2003). See, e.g., In re Pacific Lumber Co., 584 F.3d 229, 252 (5th Cir. 2009) (striking third-party

 releases of attorneys in conjunction with confirmation of plan of reorganization).

 Plan should not enjoin governmental agencies from pursuing regulatory or criminal actions

         20.     The United States Trustee further requests that the confirmation order provide that

 no party shall be released from any causes of action or proceedings brought by any governmental

 agencies pursuant to their regulatory functions, including but not limited to criminal and

 environmental matters. The United States Trustee requests that the Debtors include the

 following more specific language in the confirmation order:

     Nothing in the Confirmation Order or the Plan shall effect a release of any claim by
     the United States Government or any of its agencies or any state and local authority
     whatsoever, including without limitation any claim arising under the Internal Revenue
     Code, the environmental laws or any criminal laws of the United States or any state
     and local authority against any party or person, nor shall anything in the Confirmation
     Order or the Plan enjoin the United States or any state or local authority from bringing
     any claim, suit, action, or other proceedings against any party or person for any
     liability of such persons whatever, including without limitation any claim, suit or action
     arising under the Internal Revenue Code, the environmental laws or any criminal laws
     of the United States or any state and local authority against such persons, nor shall
     anything in the Confirmation Order or the Plan exculpate any party or person from
     any liability to the United States Government or any of its agencies or any state and



 United States Trustee Objection to Confirmation                                    Page 7 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19                 Entered 04/22/19 10:55:10       Page 8 of 9




     local authority whatsoever, including any liabilities arising under the Internal Revenue
     Code, the environmental laws or any criminal laws of the United States or any state
     and local authority against any party or person.


                                               Conclusion

         Wherefore, for the reasons set forth herein, the United States Trustee respectfully requests

 that the Court sustain his objections and grant to the United States Trustee such other and further

 relief as is just and proper.

 DATED: April 22, 2019                             Respectfully submitted,

                                                   WILLIAM T. NEARY
                                                   UNITED STATES TRUSTEE

                                                   /s/ Elizabeth Ziegler Young
                                                   Elizabeth Ziegler Young
                                                   Trial Attorney
                                                   Texas State Bar No. 24086345 (Also by New York)
                                                   Office of the United States Trustee
                                                   1100 Commerce Street, Room 976
                                                   Dallas, Texas 75242
                                                   (214) 767-8967 x 1247
                                                   elizabeth.a.young@usdoj.gov

                                          Certificate of Service


         I certify that I sent copies of the foregoing document via ECF and by regular, first class

 United States mail on April 22, 2019, to the following:


 /s/ Elizabeth Ziegler Young
 Elizabeth Ziegler Young

 Mac Churchill, Inc. d/b/a            John Y. Bonds, III                     Donald Hogan Cram, III
 Mac Churchill Acura                  Joshua N. Eppich                       Severson and Werson
 3125 N.E. Loop 820                   Bonds Ellis Eppich Shafer              One Embarcadero Center,
 Fort Worth, TX 76137                 Jones                                  Suite 2600
                                      420 Thockmorton Street,                San Francisco, CA 94111
                                      Suite 1000
                                      Ft. Worth, TX 76102-5304



 United States Trustee Objection to Confirmation                                     Page 8 of 9
Case 18-41988-mxm11 Doc 139 Filed 04/22/19             Entered 04/22/19 10:55:10   Page 9 of 9




 Kyle L. Dickson                      Behrooz P. Vida
 700 Gemini                           The Vida Law Firm, PLLC
 Suite 220                            3000 Central Drive
 Houston, TX 77058                    Bedford, TX 76021

 Jimmy D. Parrish                     Ernest Leonard
 Baker & Hostetler LLP                Friedman & Feiger, LLP
 200 S. Orange Avenue                 5301 Spring Valley Road,
 SunTrust Center, Suite               Suite 200
 2300                                 Dallas, TX 75254
 Orlando, FL 32801-3432
                                      Bryan C. Assink
 Eboney D. Cobb                       Bonds Ellis Eppich
 Perdue Brandon Fielder               Schafer Jones LLP
 Collins & Mott                       420 Throckmorton St.,
 500 E. Border St, Suite              Suite 1000
 640                                  Fort Worth, TX 76102
 Arlington, TX 76010

 Laurie A. Spindler
 Linebarger Goggan Blair
 & Sampson, LLP
 2777 N. Stemmons Frwy
 Ste 1000
 Dallas, TX 75207

 Kimberly A. Walsh
 Texas Attorney General
 Bankruptcy & Collections
 Division
 P.O. Box 12548
 Austin, TX 78711-2548


 Mark E. Smith
 Baker Hostetler LLP
 811 Main Street
 Suite 1100
 Houston, TX 77002

 Brandon J. Tittle
 Pronske & Kathman, P.C.
 2701 Dallas Parkway
 Suite 590
 Plano, TX 75093




 United States Trustee Objection to Confirmation                             Page 9 of 9
